Citation Nr: 1606230	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  08-33 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for status-post laparoscopy with adhesions, right pelvic pain, and residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The Veteran served on active duty from November 1994 to June 1998.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected status-post laparoscopy with adhesions, right pelvic pain, and residual scar.  The Veteran timely appealed. 

In August 2014, the Veteran testified during a videoconference hearing before a former Veterans Law Judge.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In October 2014, the Board remanded the matter for additional development.

In December 2015, the Board notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the August 2014 Board hearing and that she had the right to another Board hearing.  In responses dated in December 2015 and January 2016, the Veteran indicated that she does not want an additional hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and her representative when further action is required.

REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In February 2014, the Board remanded the matter for purposes of obtaining a medical opinion from a VA gynecologist in order to properly evaluate the Veteran's service-connected status-post laparoscopy with adhesions, right pelvic pain, and residual scar.  Specifically, the gynecologist was to identify which symptoms are attributable to the Veteran's service-connected disability.  It was noted that the Veteran still reported pelvic pain, and contended that her daily constipation was a symptom of her service-connected disability.

While the Veteran underwent a VA examination in May 2015, it does not appear that the requested gynecological examination was performed, in compliance with the Board's prior remand.  In July 2015, the Veteran requested an opportunity to be examined by a professional obstetrician-gynecologist.  In August 2015, she underwent an additional VA examination, which was a gynecological examination; however, this was conducted in relation to a claim for service connection for the residuals of a hysterectomy, and the examination did not address the specific questions which were mandated on remand for this claim. 

As noted in the prior remand, the Veteran seeks a higher rating for her service-connected status-post laparoscopy with adhesions, right pelvic pain, and residual scar.  During military service, she underwent a diagnostic laparoscopy for right pelvic pain to exclude endometriosis, which was excluded at the time; her uterus, tubes, and ovaries were reported as normal.  However, findings did include minimal adhesions of the bowel to the side wall.  Service connection was established on the basis of these adhesions and rated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7301, pertaining to adhesions of peritoneum.

The Veteran submitted a claim for an increased rating in March 2007.  At that time she described "continuous pain in [her] abdominal area, the same area initially diagnosed when [she] was on active duty."  She reported having another surgery since active service, in which polyps were removed and an ovarian cyst was found and removed.  An August 2013 rating decision granted service connection for residuals of salpingo-oophorectomy, effective from the date of surgery in November 2007.

In support of her claim, the Veteran submitted treatment records dated in October 2006 from private gastroenterologist S. Fein, M.D., which reflect complaints of abdominal pain and rectal bleeding and constipation since age 17.  Following a colonoscopy, the diagnosis was rectal ulcer, colonic polyp, and internal hemorrhoid.

The Veteran also submitted treatment records from gynecologist B. Tawadrous, M.D.  Records show that, in September 2006, the Veteran reported having occasional pelvic pain for the previous year and that she wished to proceed with a bilateral tubal occlusion.  The next day she underwent a bilateral tubal occlusion, diagnostic laparoscopy, and ablation of mild endometriosis.  Findings included normal uterus, tubes, and ovaries; two small implants of endometriosis, each approximately 5 millimeters, which were ablated; and no pelvic adhesions noted.  Records dated in August 2013 also show that endometrial ablation was done in 2012, and show ongoing assessments of pelvic pain and endometriosis.  Records show that, in September 2013, the Veteran underwent a hysterectomy.  An August 2015 rating decision granted service connection for hysterectomy, effective from the date of claim in June 2014.

In August 2014, the Veteran testified that she continued to have sharp pain to the right side, and that she took Vicodin for pelvic pain.  She testified that the pain was so severe that most days it was difficult for her to get out of bed.  She also described daily constipation and testified that her doctors told her that the constipation was probably due to her service-connected disability. The Veteran is competent to describe her symptoms and their effects on employment or daily activities.

The Board finds that the matter of which symptoms are attributable to the Veteran's service-connected disability must be further clarified upon examination.  VA cannot rate the matter without further clarification.

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, from September 2015 forward; and associate them with the Veteran's claims file.

2.  The Veteran must be afforded a comprehensive VA gynecological examination.  The examiner is requested to review the entire claims file.  Specifically, the examiner should identify all symptoms attributable to the service-connected status-post laparoscopy with adhesions, right pelvic pain, and residual scar.

The examiner should specify the degree of severity of all symptoms; and specify, if applicable, whether there is disturbance of motility, actual partial obstruction, reflex disturbances, or presence of pain.

The examiner should specify, if applicable, whether there is pelvic pain or heavy or irregular bleeding not controlled by treatment; or whether there are lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain, or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's symptoms of daily constipation are "part and parcel" of her service-connected status-post laparoscopy with adhesions, right pelvic pain, and residual scar; and/or are "part and parcel" of associated service-connected disabilities-i.e., residuals of salpingo-oophorectomy, and hysterectomy.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After ensuring that the requested actions are completed, readjudicate the claim on appeal and take into consideration provisions of 38 C.F.R. § 3.321(b) regarding extraschedular consideration.  If the benefits sought are not fully granted, furnish a Supplemental Statement of the Case, before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

